 Case 17-31795           Doc 989       Filed 09/12/19 Entered 09/12/19 20:41:39                     Desc Main
                                       Document      Page 1 of 18



                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                       :
In re                                                  : Chapter 11
                                                       :
BESTWALL LLC1                                          : Case No. 17-31795 (LTB)
                                                       :
        Debtor.                                        :
                                                       :

            THE DEBTOR’S OBJECTION TO MOTION OF THE OFFICIAL
              COMMITTEE OF ASBESTOS CLAIMANTS TO (I) DISMISS
            THE CHAPTER 11 CASE FOR CAUSE, OR ALTERNATIVELY,
            (II) TO SET A DEADLINE (A) BY WHICH THE DEBTOR MUST
          CONFIRM A CHAPTER 11 PLAN OR (B) LIFT THE PRELIMINARY
        INJUNCTION IN FAVOR OF NEW GP AND THE PROTECTED PARTIES

        The above-captioned debtor and debtor in possession (the “Debtor” or “Bestwall”) files

this Objection to the Motion of the Official Committee of Asbestos Claimants to (I) Dismiss

the Chapter 11 Case for Cause Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) to Set a

Deadline (A) by Which the Debtor Must Confirm a Chapter 11 Plan or (B) Lift the Preliminary

Injunction in Favor of New GP and the Protected Parties [Docket No. 938] (the “Second Motion

to Dismiss”) filed by the Official Committee of Asbestos Claimants (the “ACC”).

                                              INTRODUCTION

        The Second Motion to Dismiss should be denied because this Court already has rejected

the primary arguments it presents, and the new argument — that Bestwall has failed to prosecute

this case — is groundless. The ACC, in the main, recycles the same complaints that the Court

considered and rejected as a basis for dismissal in its order [Docket No. 891] (the “Dismissal

Order”) denying the ACC’s first motion to dismiss [Docket No. 495] (the “First Motion to


        1
                  The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address
is 133 Peachtree Street, N.E., Atlanta, GA 30303.




NAI-1508784260
 Case 17-31795           Doc 989       Filed 09/12/19 Entered 09/12/19 20:41:39                     Desc Main
                                       Document      Page 2 of 18



Dismiss”). This attempt by the ACC to re-litigate issues already decided (and over which

the ACC now is pursuing an appeal) should be denied.2

        The only new argument in the Second Motion to Dismiss is the unfounded assertion that

Bestwall has failed to timely prosecute this case and has accomplished nothing in its

reorganization to date. This charge is belied by the record, which demonstrates that Bestwall has

prosecuted this case expeditiously. This case bears no similarity to the cases cited by the ACC in

which dismissal for delay was appropriate due to the egregious conduct of a debtor shirking its

responsibilities as a debtor in possession. In numerous status updates provided to this Court —

both in writing and on the record at hearings — Bestwall has kept the Court informed of its

ongoing efforts to advance this case and to pursue a consensual resolution with the ACC and the

FCR. Not once over the last 22 months has the ACC or any other party suggested that Bestwall

has failed to prosecute this case.

        From the outset, Bestwall has worked to achieve a swift, consensual resolution of this

case. Bestwall moved this case forward by: (1) first, engaging the ACC and the FCR in early

efforts to negotiate a global settlement, including by providing substantial informal discovery;

and (2) then, after the Court’s denial of the ACC’s First Motion to Dismiss and the granting of

the Debtor’s motion for a preliminary injunction prohibiting and enjoining the filing or

prosecution of asbestos-related claims against affiliates of the Debtor [Adv. Docket No. 2] (the

“PI Motion”), pursuing an aggregate estimation of its asbestos liabilities, which estimation

the ACC and the FCR initially agreed was the next productive step in this case but now oppose


          2
                  The Second Motion to Dismiss also includes complaints about Bestwall’s request for an
estimation proceeding pursuant to section 502(c) of the Bankruptcy Code [Docket No. 875] (the “Estimation
Motion”). Those complaints are not addressed herein. Instead, concurrently with this Objection, Bestwall is filing a
reply in support of the Estimation Motion (the “Estimation Reply”), which responds to objections to the Estimation
Motion made by the ACC and the Future Claimants’ Representative appointed in this case (the “FCR”).



NAI-1508784260                                           2
 Case 17-31795        Doc 989      Filed 09/12/19 Entered 09/12/19 20:41:39             Desc Main
                                   Document      Page 3 of 18



without offering any other alternative. The Debtor, at the same time, has fulfilled all of its

obligations as a debtor in possession.

        If this case has not proceeded as quickly as the ACC might prefer, that is only because

the ACC sought to dismiss the case and opposes Bestwall’s efforts to move forward with an

estimation proceeding of the kind conducted in other asbestos chapter 11 cases. Delay caused by

the ACC’s own approach to this case cannot be used to establish cause for the dismissal it

desires.

                                         BACKGROUND

        From the first day of this case, Bestwall has stated that its goal is to negotiate and confirm

a consensual section 524(g) plan of reorganization. See Decl. of Tyler Woolson in Support of

First Day Pleadings [Docket No. 2] ¶ 15. And Bestwall has made substantial progress in

advancing this case towards that ultimate goal.

        A.       Transition to Chapter 11 and Case Administration

        First, Bestwall successfully transitioned into chapter 11 and has fulfilled its duties as a

debtor in possession throughout this case. Among other things, Bestwall:

                 a.    worked cooperatively with the Bankruptcy Administrator to obtain
                       the appointment of the ACC and, thereafter, worked with the ACC to
                       identify and obtain the appointment of the FCR;

                 b.    obtained “first day” relief to establish procedures for the efficient
                       administration of this case and to promote Bestwall’s reorganization
                       efforts;

                 c.    obtained “second day” relief to promote the efficiency of Bestwall’s
                       operations;

                 d.    completed and filed its schedules of assets and liabilities [Docket No. 156]
                       and statement of financial affairs [Docket No. 155] and participated in
                       the meeting of creditors under section 341 of chapter 11 of title 11 of the
                       United States Code (the “Bankruptcy Code”);



NAI-1508784260                                    3
 Case 17-31795          Doc 989       Filed 09/12/19 Entered 09/12/19 20:41:39                    Desc Main
                                      Document      Page 4 of 18



                 e.       completed its required reporting obligations in this case;3 and

                 f.       established non-asbestos claims bar dates [Docket No. 661].

        B.       Effort at Early Settlement

        Once the ACC and the FCR were appointed and retained counsel, Bestwall engaged with

these parties to explore the opportunity for a prompt and consensual resolution of its asbestos

liabilities consistent with section 524(g) of the Bankruptcy Code. This initial effort to negotiate

a settlement was pursued with the express agreement of both the ACC and the FCR. Bestwall

has documented its efforts in that regard in numerous pleadings and in reports provided during

regular hearings before the Court.

        Agreements were reached with the ACC and the FCR to maintain the status quo and

provide time to conduct settlement talks, including (1) a series of agreed orders to extend

the preliminary injunction until the PI Motion could be briefed and decided [Adv. Pro. Docket

Nos. 32, 33, 36, 41, 91, 125, 136, 141, 152, 157, 160, 162] and (2) agreed orders and related

agreements extending the time for the ACC or the FCR to file a dismissal motion (or other

“Challenge Motion”) and permitting any such motion, nonetheless, to be deemed timely [Docket

Nos. 135, 186, 314, 419, 457, 552].

        Bestwall’s efforts at pursuing an early settlement included extensive informal discovery

with the ACC and the FCR. In total, as of September 28, 2018, Bestwall had produced 53,451

documents, totaling 195,052 pages, of historic corporate records, transactional documents,

financial statements, certain non-privileged documents from Bestwall’s litigation files and other

documents, and 4,995,583 documents, totaling 7,152,525 pages, in a sales records database. See,

        3
                 This includes four reports under Rule 2015.3 of the Federal Rules of Bankruptcy Procedure
[Docket Nos. 116, 418, 698, 870] and 21 monthly status reports. See Docket Nos. 163, 197, 295, 359, 397, 420,
433, 474, 617, 643, 663, 712, 743, 770, 783, 807, 858, 871, 882, 908, 969 (collectively, the “Monthly Status
Reports”).



NAI-1508784260                                          4
 Case 17-31795           Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39                     Desc Main
                                        Document      Page 5 of 18



e.g., Decl. of Gregory M. Gordon in Support of Debtor’s Obj. to First Mot. to Dismiss [Docket

No. 641] (the “Gordon Declaration”) ¶ 3. Bestwall also provided the ACC and the FCR with

access to Bestwall’s asbestos claims database Id.4 Along with its non-debtor affiliate

Georgia-Pacific LLC (“New GP”), Bestwall also conducted three in-person settlement meetings

and numerous other settlement discussions with the ACC and the FCR in the first nine months of

this case until the time the ACC filed the First Motion to Dismiss. Id. ¶ 5.5

         Despite months of good faith effort, the parties were not able to achieve an early

resolution of this case. Having failed to achieve a settlement acceptable to it by August 2018,

the ACC filed the First Motion to Dismiss in an effort to end the case. At the same time,

the ACC and the FCR objected to the PI Motion. That objection sought essentially the same

result as the First Motion to Dismiss — the practical end of the case. To eliminate

the preliminary injunction would allow claimants to circumvent the chapter 11 process by

pursuing against New GP the same claims that are the subject of the Bestwall bankruptcy case.

         C.       Litigation of the First Motion to Dismiss and the PI Motion

         Bestwall spent months litigating whether this case should be dismissed or transferred to

a different venue, as requested by the ACC, and whether the filing or prosecution of

asbestos-related claims against affiliates of the Debtor should be prohibited and enjoined to

support the prosecution of this case. After the Court announced its rulings in the Debtor’s favor

on January 24, 2019, Bestwall prepared proposed orders reflecting those rulings and spent

substantial time engaging in discussions with the ACC, the FCR and New GP regarding those


         4
                Bestwall has continued to provide documents to the ACC and the FCR since the date of the
Gordon Declaration.
         5
                  Settlement discussions continued even after the hearing on the First Motion to Dismiss and
the PI Motion in November 2018 until just before the Court issued its oral rulings on the First Motion to Dismiss
and the PI Motion on January 24, 2019.



NAI-1508784260                                           5
 Case 17-31795        Doc 989     Filed 09/12/19 Entered 09/12/19 20:41:39             Desc Main
                                  Document      Page 6 of 18



draft orders. Bestwall’s efforts resulted in the orders being submitted to the Court on May 8,

2019, on an agreed basis.

        On July 29, 2019, the Court entered the Dismissal Order and a memorandum opinion and

order granting the PI Motion and overruling the ACC’s and the FCR’s objections [Adv. Docket

No. 164] (the “PI Order”). Through these efforts, Bestwall advanced this case by securing

judicial determinations of two hotly contested issues.

        D.       Estimation

        As set forth in Bestwall’s Informational Brief [Docket No. 12], filed at the

commencement of this case, it has always been Bestwall’s intention to request that the Court

estimate the aggregate amount of current and future asbestos liability for plan purposes in

the event that a prompt consensual resolution could not be reached. Following the Court’s

January 24, 2019 oral ruling and in advance of the entry of the Dismissal Order and the PI Order,

Bestwall immediately focused its attention on preparations for the next phase of the case.

Bestwall promptly reached out to the ACC and the FCR to engage in discussions regarding the

details of the estimation process, leading to an in-person meet-and-confer session in New York

on February 25, 2019 (the “February Meeting”).

        At the February Meeting, the ACC’s and the FCR’s counsel agreed that estimation should

proceed. In March 2019, the ACC confirmed that position on the record, stating that “we are

comfortable with at least proceeding down the road of estimation.” Mar. 21, 2019 Hr’g Tr. at 14.

Three months later, counsel again confirmed that the ACC did not intend to oppose estimation,

stating it “would be the next logical step in the case.” June 20, 2019 Hr’g Tr. at 17-18. The

parties also agreed that estimation would focus on mesothelioma claims and that a 93% / 7%

mesothelioma/non-mesothelioma-percentage split would be used to estimate non-mesothelioma

claims. See Apr. 25, 2019 Hr’g Tr. at 11-13; June 20, 2019 Hr’g Tr. at 7-8.

NAI-1508784260                                   6
 Case 17-31795          Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39                   Desc Main
                                       Document      Page 7 of 18



        Further, the parties began discussions regarding the products manufactured and sold by

Bestwall’s predecessors that should be included in the estimation. As early as the February

Meeting, counsel for the ACC indicated that an estimation that covered all products might be too

complicated and expressed an interest in considering a joint compound-only estimation. In later

discussions, all parties indicated a preference to limit the estimation to joint compound products.

From Bestwall’s perspective, this makes sense because the overwhelming majority of claims

litigated in the decades leading up to the bankruptcy filing involved joint compound products.

And this was the case even though the plaintiffs’ bar has long known about non-joint compound

products, including those that used talc as an ingredient, manufactured and sold by Bestwall’s

predecessors as a result of 40 years of tort litigation discovery.6 The primary open issue in

discussions among the parties related not to the products that would be subject to estimation, but

the scope of discovery.

        In an effort to minimize disputes on estimation-related issues that would have to be

brought to the Court, Bestwall delayed filing its Estimation Motion for several months as

negotiations continued with the ACC and the FCR. During this time, Bestwall provided regular

updates on the progress of these negotiations to the Court.7 When it appeared that the parties had

reached agreement on as many issues as possible, Bestwall filed the Estimation Motion on June

19, 2019. Consistent with the parties’ discussions, after the filing of the Estimation Motion, the

ACC’s counsel remarked on the record that “it may make sense to do a joint compound trial first

because all the parties sort of understand what that looks like.” June 20, 2019 Hr’g Tr. at 19.


        6
                 See Estimation Reply at 1 n.3, 6 n.6, 6-7.
        7
                 See Mar. 21, 2019 Hr’g Tr. at 10-12; Apr. 25, 2019 Hr’g Tr. at 11-14; see also Monthly Status
Report for the Month of February 2019 [Docket No. 807], at 2-3; Monthly Status Report for the Month of March
2019 [Docket No. 858], at 3; Monthly Status Report for the Month of April 2019 [Docket No. 871], at 3.



NAI-1508784260                                           7
 Case 17-31795          Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39       Desc Main
                                       Document      Page 8 of 18



The parties agreed to defer disputes over estimation-related discovery until after a ruling on the

Estimation Motion and reserved their respective rights to seek further estimation, as necessary,

regarding other products. See id. at 8-9, 12-13, 18-19. At the ACC’s request, Bestwall delayed

filing motions seeking estimation-related discovery. Finally, the parties agreed to and announced

to the Court a briefing and hearing schedule that would permit the Court to expeditiously resolve

remaining issues regarding the scope of estimation and estimation-related discovery.

        But only a week after the June 20 hearing, and despite more than four months of

negotiations over the parameters of estimation, the ACC and the FCR advised Bestwall that they

now intended to oppose any estimation at all. The parties advised the Court of the ACC’s and

the FCR’s changed positions at a telephonic status conference conducted on July 11, 2019.8

        A litany of challenges ensued, as the ACC adopted a posture of general opposition to

further efforts to advance this case. On August 12, 2019, the ACC filed a notice of appeal from

the Dismissal Order, as well as (1) a motion for leave to appeal the Dismissal Order together

with a memorandum of law in support [Docket Nos. 918, 919], (2) a motion for certification of a

direct appeal to the Fourth Circuit Court of Appeals [Docket No. 920] and (3) a motion for

reconsideration of the PI Order [Adv. Docket No. 166].

        On August 16, 2019, the ACC filed the Second Motion to Dismiss. On that same date,

the ACC and the FCR filed objections to the Estimation Motion [Docket Nos. 936, 937], arguing

that no estimation should be conducted, but offering no alternative to move this case forward to a

confirmed plan of reorganization. These objections largely re-urge the ACC’s rejected dismissal

arguments and effectively seek the same relief the Court has already denied: an end to this

bankruptcy case. Irrespective of the ACC’s and the FCR’s abrupt change of position, this case

        8
                 July 11, 2019 Hr’g Tr. at 15.



NAI-1508784260                                     8
 Case 17-31795            Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39                        Desc Main
                                         Document      Page 9 of 18



should not be dismissed and estimation remains an important step towards confirmation of a

section 524(g) plan of reorganization.

                                                   ARGUMENT

I.       THE SECOND MOTION TO DISMISS INAPPROPRIATELY SEEKS
         DISMISSAL BASED ON THE SAME COMPLAINTS THE COURT ALREADY
         REJECTED.

         The Second Motion to Dismiss raises many of the same complaints as the First Motion to

Dismiss. At its core, the ACC’s argument is that the structure of this bankruptcy case is unfair,

and as a result, this case should be dismissed and the asbestos claimants should be allowed to

return to the tort system. As it did in the First Motion to Dismiss, the ACC also makes a number

of inflammatory statements about Bestwall’s intentions and motives. The arguments remain

baseless, and the statements are still untrue. In fact, this Court already found, among other

things, that (a) this case was filed for a proper reorganizational purpose (Dismissal Order at 5),

(b) the supporting funding agreement from the prepetition restructuring should be respected and

cannot be ignored (Dismissal Order at 5) and (c) the asbestos claimants “are not necessarily

worse off with this Chapter 11 case” because “[t]heir claims can be sufficiently addressed and

fairly adjudicated through a section 524(g) trust.” Dismissal Order at 7.9

         Comparing text from the two dismissal motions reveals that the complaints underlying

each motion are fundamentally the same:

              First Motion to Dismiss                                     Second Motion to Dismiss
“The Debtor’s bankruptcy proceeding is little                   “A trial seeking the estimation of joint
more than a litigation tactic.” First Mot. to                   compound that the Debtor is now proposing is
Dismiss at 1.                                                   a litigation tactic that will serve only to delay
                                                                recovery to claimants and prolong resolution of
                                                                this case.” Second Mot. to Dismiss ¶ 4.

         9
                  As a result, in the Dismissal Order, the Court held that the case is not objectively futile and thus,
under the Fourth Circuit standard set forth in Carolin v. Miller, 886 F.2d 693 (4th Cir. 1989), not subject to a
dismissal as a bad faith filing. The Second Motion to Dismiss does not challenge this conclusion.



NAI-1508784260                                              9
 Case 17-31795        Doc 989      Filed 09/12/19 Entered 09/12/19 20:41:39                Desc Main
                                   Document      Page 10 of 18


             First Motion to Dismiss                             Second Motion to Dismiss

“Bestwall’s bankruptcy filing is a bad faith          “Bestwall’s true purpose in filing this
litigation tactic by Old GP (and its successor in     chapter 11 case [is] to use the chapter 11
interest, New GP) to avoid the tort system            process as a litigation tactic against thousands
through the extension of the automatic stay, to       of asbestos claimants by disavowing its
reduce its asbestos liability by having that          historical settlement decisions, and seeking a
liability revalued in a bankruptcy case while         contrived, fanciful value for its ‘legal liability,’
intending to threaten and criticize the asbestos      a made-up term for a made-up concept.” Id.
victims and lawyers in the hope of negotiating        ¶ 15.
leverage, and use the court’s estimation
process solely to take advantage of                   “It seeks to accomplish this [alleged
the Bankruptcy Code’s distribution scheme.”           bankruptcy discount] by making disparaging
Id. ¶ 37.                                             allegations against its victims and their tort
                                                      counsel — similar to those made in Garlock —
                                                      designed not to achieve a fair settlement, but to
                                                      instead intimidate the plaintiffs’ representatives
                                                      and to use this case to improperly provide it
                                                      with leverage that does not exist outside of
                                                      bankruptcy.” Id. ¶ 5.

“Old GP contrived the Corporate Restructuring         “The Corporate Restructuring, carefully
and Bestwall’s bankruptcy filing as a tactic to       planned and carried out in anticipation of the
hinder, delay and defraud its creditors in order      bankruptcy filing, was designed to provide the
to shield Old GP and New GP from                      other successor of the Corporate Restructuring,
Georgia-Pacific Asbestos Liabilities and shift        New GP, with the benefits of bankruptcy
the true value of Old GP’s equity to its insiders     protection without requiring it to submit to
without technically running afoul of fraudulent       bankruptcy jurisdiction.” Id. ¶ 22.
transfer laws.” Id. at 4.

“The Debtor’s bankruptcy case was not filed in        “Languishing in chapter 11 for years simply to
order to maximize the recoveries of the               permit the Debtor time to attempt to force its
asbestos creditors; in fact, the exact opposite is    asbestos victims into submission for the benefit
patently obvious.” Id.                                of New GP, GP holdings, and KI — the real
                                                      parties who hold the purse strings here — is
                                                      not maximizing property available to
                                                      creditors.” Id. ¶ 46.

“With no viable business to reorganize, and no        “[T]here is no preservation of a going concern
need to seek bankruptcy protection except to          at issue here. The Debtor is a holding
avail itself of the automatic stay,                   company; it has no business operations, no
the Committee has demonstrated objective bad          employees, no debt, no insurance, and no
faith.” Id. ¶ 46.                                     creditors — other than asbestos claimants.
                                                      There is no ‘going concern’ to salvage, no jobs
                                                      to preserve, and no traditional trade creditors
                                                      hoping to continue to do business with a
                                                      reorganized entity in this Chapter 11 Case.”
                                                      Id. ¶ 44.

        Although the Second Motion to Dismiss does not expressly seek dismissal on the ground

that Bestwall’s case was a bad faith filing, it is a repackaging of the same charges made in

NAI-1508784260                                       10
 Case 17-31795            Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39                       Desc Main
                                         Document      Page 11 of 18



the First Motion to Dismiss, i.e., that this case was filed in bad faith, for an improper motive,

based on an inappropriate prepetition restructuring and therefore should be dismissed to allow

asbestos claimants to return to the tort system. These issues have been considered and rejected

by the Court.

         The ACC’s remedy to address its dissatisfaction with the Dismissal Order is to pursue an

appeal, which it has lodged. Its attempt to use the Second Motion to Dismiss as a means to

re-litigate issues already decided should be rejected.

II.      THERE HAS BEEN NO FAILURE TO TIMELY PROSECUTE THIS CASE.

         The ACC identifies only a single putative new basis for dismissal — the failure to timely

prosecute this case.10 This allegation is entirely belied by the record.

         A.       Bestwall Has Not Delayed This Case.

         Substantial progress has been made in this case, as described in detail above. The Debtor

has pursued a consensual resolution of this case as it indicated it would from the outset and

progress has been clearly documented on the record. Until the filing of the Second Motion to

Dismiss, the ACC never once complained about the Debtor’s failure to prosecute this case, nor

could it. All of the Debtor’s activities in this case have been done in collaboration and

coordination with the ACC and the FCR with the goal of pursuing a consensual plan of

reorganization.


         10
                   The ACC cites two cases, neither of which is from this jurisdiction, in support of the proposition
that cause exists to dismiss for failure to timely prosecute this case. The circumstances warranting dismissal or
conversion in those cases, however, were egregious and clearly distinguishable from the present case. In In re
Bacon, 52 B.R. 52 (Bankr. N.D. Iowa 1985), the debtor had failed, for 16 months, to file the monthly reports
required by the applicable local rules and also failed to amend a “patently inadequate” disclosure statement for
six months, although the court had ordered the debtor to amend it in ten days. In In re Integrated Pet Foods, Inc.,
No. 03-33362 DWS, 2004 WL 2252119, at *5-7 (Bankr. E.D. Pa. Sept. 17, 2004), the debtor had filed
five materially deficient disclosure statements “with substantial guidance at each juncture,” did not “play it straight
with the court,” and appeared to be unable to satisfy administrative expenses. There is no such evidence in this
record.



NAI-1508784260                                            11
 Case 17-31795            Doc 989       Filed 09/12/19 Entered 09/12/19 20:41:39                       Desc Main
                                        Document      Page 12 of 18



         With the agreement of the ACC and the FCR, Bestwall dedicated its efforts in the initial

phase of the case to seeking a prompt, consensual resolution of Bestwall’s asbestos-related

liabilities without the need for an estimation trial, including both informal discovery and multiple

settlement discussions and meetings. This exemplifies working collaboratively towards a prompt

settlement, consistent with the goals of chapter 11.

         Further, in the interest of quickly implementing any settlement achieved, Bestwall

prepared a draft plan of reorganization modeled after consensual plans used in other asbestos

bankruptcy cases. Bestwall provided the draft to the ACC and the FCR on August 13, 2018, and

invited the parties to provide comments or engage in a dialog about plan terms. Bestwall never

received formal comments on the plan from the ACC or the FCR and filed the plan on

May 2, 2019 [Docket No. 860] (the “Plan”).11 In the Second Motion to Dismiss, the ACC argues

that the plan is a “shell plan that is unconfirmable on its face” (Second Mot. to Dismiss ¶ 2) and

that “key operative provisions . . . namely the terms for compensation for asbestos victims” are

missing from the plan. Second Mot. to Dismiss ¶ 19. As Bestwall has reported a number of

times, its goal in filing the draft plan was to provide a means for the parties to quickly implement

any settlement achieved. The “missing” terms are simply terms that Bestwall hoped (and still

hopes) would be completed following the achievement of a settlement.

         Once the initial settlement discussions proved unsuccessful, and without a settlement to

their liking, the ACC pursued a litigation strategy to end the case, filing the First Motion to

Dismiss and an objection to the PI Motion. The parties spent months briefing and then arguing

         11
                   In the Second Motion to Dismiss, the ACC argues that Bestwall, through its solvency and careful
planning, has in some way created an infinite de facto extension of exclusivity. Second Mot. to Dismiss ¶ 40. This
argument makes little sense, and its conclusion is simply untrue. Bestwall extended exclusivity to the maximum
permitted by the Bankruptcy Code, and the extended period of exclusivity has ended. Bestwall no longer has the
exclusive right to file or solicit a plan of reorganization and does not assert such a right. Any party, including the
ACC, is free to file a plan of reorganization, if it so desires.



NAI-1508784260                                            12
 Case 17-31795          Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39        Desc Main
                                       Document      Page 13 of 18



their respective positions, all in accordance with a schedule agreed to by the ACC and the FCR.

The parties, however, also continued settlement discussions through January 2019, just before

the Court ruled on the First Motion to Dismiss and the PI Motion.

        Since the Court announced its rulings, Bestwall has pursued the next logical step of

the case — obtaining an estimation of its asbestos liabilities to promote a settlement of this case

and the confirmation of a section 524(g) plan. Indeed, Bestwall expended significant time and

effort attempting to reach consensus with the ACC and the FCR with respect to an estimation

process, and, until recently, understood that the ACC supported estimation. Unfortunately, as

reported at the July 11, 2019 status conference, the ACC ultimately changed course and

determined that it would oppose estimation.12

        The record clearly demonstrates that Bestwall conscientiously has pushed this case

forward, progress has been made and dismissal, accordingly, is not warranted.

        B.       The ACC’s Own Activities Have Impacted the Pace of This Case.

        The ACC makes a number of untrue (and caustic) statements about Bestwall’s motives

and conduct in this case, including that Bestwall’s “true purpose in filing this chapter 11 case [is]

to use the chapter 11 process as a litigation tactic against thousands of asbestos claimants”

(Second Mot. to Dismiss ¶ 15), that Bestwall intends to “intimidate or starve” claimants into a

lower settlement (Second Mot. to Dismiss ¶ 21) and has spent “the last 1½ years . . . devising

ways to hold claimants hostage in bankruptcy hoping they will cave into submission to

[Bestwall’s] demands” (id. ¶ 20), and that “we are no closer to resolving this case than when it

was filed in November 2017.” Second Mot. to Dismiss ¶ 2. Each of these statements is baseless.




        12
                 July 11, 2019 Hr’g Tr. at 15.



NAI-1508784260                                    13
 Case 17-31795           Doc 989        Filed 09/12/19 Entered 09/12/19 20:41:39                     Desc Main
                                        Document      Page 14 of 18



         Complex asbestos cases are unique and, as a result, can be protracted.13 Bestwall has

done everything reasonably in its power (aside from simply capitulating to the ACC’s demands)

to pursue a consensual resolution of this case. Nevertheless, reaching consensus often takes

time. Early on, the ACC was happy to engage in extensive informal discovery to obtain

information from Bestwall and seek a settlement to its liking. But having failed so far to obtain a

settlement acceptable to it, the ACC has sought to end this case in favor of returning the asbestos

claims to the tort system for litigation.14

         Having lost the First Motion to Dismiss and its objections to the PI Motion, the ACC now

appears to be committed to thwarting progress by any means. The ACC has determined to

(1) fight estimation without offering any alternative to advance this case, and (2) re-litigate

dismissal by filing the Second Motion to Dismiss less than three weeks after the entry of

the Dismissal Order. The ACC cannot create roadblocks and obstacles and then argue that the

resulting delay requires dismissal.

         Despite the ACC’s accusation that estimation is merely a “litigation tactic” that will in no

way advance the case (Second Mot. to Dismiss ¶¶ 4, 15), absent an agreement of the parties,

estimation is called for both to formulate a plan and provide the Court with information it will

need to determine whether a proposed plan is confirmable. In asbestos-driven bankruptcies, the

estimation process itself often can encourage negotiation and consensus building. The ACC’s

contention that estimation “will provide absolutely no benefit” (Second Mot. to Dismiss ¶ 39), is

         13
                   See, e.g., In re Garlock Sealing Techs., LLC, Case No. 10-31607 (Bankr. W.D.N.C.) (seven years);
In re Specialty Prods. Holding Corp., Case No. 10-11780 (Bankr. D. Del.) (four years); In re W.R. Grace & Co.,
Case No. 01-1139 (Bankr. D. Del.) (thirteen years); In re G–I Holdings, Inc., Case No. 01-30135 (Bankr. D. N.J.)
(eight years); In re Federal-Mogul Global, Inc., Case No. 01-10578 (Bankr. D. Del.) (six years); In re Owens
Corning, Case No. 00-03837 (Bankr. D. Del.) (six years); In re USG Corp., Case No. 01-2094 (Bankr. D. Del.) (five
years); In re Eagle–Picher Indus., Inc., Case No. 91-0100 (Bankr. S.D. Ohio) (six years).
         14
                    Indeed, the ACC argues that “[t]he most appropriate plan would be a full pass-through of asbestos
liability, which is tantamount to a case dismissal.” Second Mot. to Dismiss at 15 n.22.



NAI-1508784260                                           14
 Case 17-31795          Doc 989       Filed 09/12/19 Entered 09/12/19 20:41:39                   Desc Main
                                      Document      Page 15 of 18



at odds with the indisputable fact that estimation has led to settlements and confirmed plans in

numerous asbestos bankruptcy cases, including In re Garlock Sealing Technologies in this

jurisdiction.15

III.    THERE IS NO BASIS TO SET A PREMATURE AND
        ARBITRARY DEADLINE FOR BESTWALL TO CONFIRM A PLAN.

        As an apparent alternative to immediate dismissal or proceeding with estimation,

the ACC has proposed that the Court set a deadline of March 31, 2020, by which Bestwall must

confirm a consensual plan or face dismissal or the dissolution of the preliminary injunction. The

ACC, however, provides no basis or authority in support of its entirely arbitrary deadline. The

ACC simply states that the deadline “represents more than a reasonable amount of time to

conclude this Chapter 11 Case.” Second Mot. to Dismiss at 18 (paragraph mis-numbered as

paragraph 38). This deadline is far from reasonable and is a clear effort to end this case unless

the Debtor accedes to the ACC’s settlement demands. The deadline itself would not even

provide time to begin an estimation proceeding under the current schedule, much less account for

the outcome of such estimation or engage in good faith negotiations following such a

proceeding.

        Although Bestwall has been pursuing a consensual plan since the filing of this case, it

cannot achieve that goal alone. The Debtor requests estimation because it is needed at this

juncture to advance the case. In estimation, the Debtor, New GP, the ACC and the FCR can all



        15
                  See, e.g., In re Garlock Sealing Techs., LLC, Case No. 10-31607 (Bankr. W.D.N.C.); In re
Specialty Prods. Holding Corp., Case No. 10-11780 (Bankr. D. Del.); In re Federal-Mogul Global, Inc., Case
No. 01-10578 (Bankr. D. Del.) (property damage committee reaching settlement following estimation); In re Owens
Corning, Case No. 00-03837 (Bankr. D. Del.); In re Eagle–Picher Indus., Inc., Case No. 91-0100 (Bankr. S.D.
Ohio); see also In re W.R. Grace & Co., Case No. 01-1139 (Bankr. D. Del.) (reaching a settlement after the court
determined it would conduct an estimation but prior to the court reaching a determination with respect to the
appropriate estimated amount); In re G–I Holdings, Inc., Case No. 01-30135 (Bankr. D. N.J.) (same); In re USG
Corp., Case No. 01-2094 (Bankr. D. Del.) (same).



NAI-1508784260                                        15
 Case 17-31795        Doc 989     Filed 09/12/19 Entered 09/12/19 20:41:39              Desc Main
                                  Document      Page 16 of 18



present, for the Court’s consideration, their assessments concerning, and estimations of,

the liabilities at the center of this case. The ACC, by contrast, asks for a deadline for a

consensual plan to be confirmed before any estimation process can be started, and the ACC

controls whether consensus is achieved. If no settlement with the ACC is achieved, the ACC

proposes that the case be dismissed or the preliminary injunction be lifted — the exact relief the

ACC has already sought and this Court has denied. The Court should not countenance this

transparent attempt to upend the process and allow the ACC to unilaterally control the outcome

of this case.

                                          CONCLUSION

        For the foregoing reasons, the Court should deny the Second Motion to Dismiss.




NAI-1508784260                                   16
 Case 17-31795    Doc 989   Filed 09/12/19 Entered 09/12/19 20:41:39     Desc Main
                            Document      Page 17 of 18



Dated: September 12, 2019              Respectfully submitted,
Charlotte, North Carolina
                                       /s / Garland S. Cassada
                                       Garland S. Cassada (N.C. Bar No. 12352)
                                       Jonathan C. Krisko (N.C. Bar No. 28625)
                                       Richard C. Worf, Jr. (N.C. Bar No. 37143)
                                       Robinson, Bradshaw & Hinson, P.A.
                                       101 North Tryon Street, Suite 1900
                                       Charlotte, North Carolina 28246
                                       E-mail: gcassada@robinsonbradshaw.com
                                                 jkrisko@robinsonbradshaw.com
                                                 rworf@robinsonbradshaw.com

                                       -and-

                                       Gregory M. Gordon (TX 08435300)
                                       Amanda Rush (TX 24079422)
                                       JONES DAY
                                       2727 N. Harwood Street
                                       Dallas, Texas 75201
                                       Telephone: (214) 220-3939
                                       Facsimile: (214) 969-5100
                                       E-mail: gmgordon@jonesday.com
                                                 asrush@jonesday.com

                                       -and-

                                       Jeffrey B. Ellman (GA 141828)
                                       Brad B. Erens (IL 620664)
                                       JONES DAY
                                       Suite 800
                                       1420 Peachtree Street, N.E.
                                       Atlanta, Georgia 30309
                                       Telephone: (404) 521-3939
                                       Facsimile: (404) 581-8330
                                       E-mail: jbellman@jonesday.com
                                                 bberens@jonesday.com

                                       -and-




NAI-1508784260                         17
 Case 17-31795   Doc 989   Filed 09/12/19 Entered 09/12/19 20:41:39    Desc Main
                           Document      Page 18 of 18



                                      James M. Jones (NY 5522115)
                                      David S. Torborg (DC 475598)
                                      C. Kevin Marshall (DC 476266)
                                      JONES DAY
                                      51 Louisiana Avenue, N.W.
                                      Washington, D.C. 20001
                                      Telephone: (202) 879-3939
                                      Facsimile: (202) 626-1700
                                      E-mail:jmjones@jonesday.com
                                             dstorborg@jonesday.com
                                             ckmarshall@jonesday.com

                                      ATTORNEYS FOR THE DEBTOR
                                      AND DEBTOR IN POSSESSION




NAI-1508784260                        18
